Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed November 18, 2021, with respect to claims 19-37 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 19-37 are allowed. Claims 19 and 31 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Bogursky et al. (20070294873), which was applied to the claims in the office action mailed May 19, 2021; Topliss et al. (US 2013/0002933) and Topliss et al. (US 2009/0295986). Suffice it to say, none of the cited prior art discloses a method of assembling a shape memory alloy actuator arrangement comprising a static part and a moving part, and at least one shape memory alloy wire extending there-between, the method comprising: providing a strut having a sacrificial strut body and crimp tabs held apart by the sacrificial strut body; attaching the crimps to the static part and the moving part, respectively; and removing the sacrificial strut body, leaving the crimps attached to the static part and the moving part, respectively, as claimed in independent claim 19; or a strut comprising: a sacrificial strut body; and first and second crimps held apart by the sacrificial strut body, the first and second crimps holding at least one shape memory alloy wire by being folded and pressed over the at least one shape memory alloy wire, the sacrificial strut body being configured to hold the first and second crimps apart while the first and second crimps are attached to at least one of static and moving parts of an SMA actuator arrangement, as claimed in independent claim 31; and as such does not anticipate the instant invention as disclosed in independent claims 19 and 31.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 19 and 31.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BAYAN SALONE/Primary Examiner, Art Unit 3726